Opinion filed March 12, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00103-CR
                                   __________

              LETICIA GONZALES VENEGAS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 161st District Court
                                Ector County, Texas
                         Trial Court Cause No. B-37,032


                     MEMORANDUM OPINION
      Leticia Gonzales Venegas pleaded guilty in May 2012 to possession of
cocaine with intent to deliver. The trial court deferred a finding of guilt and placed
her on deferred adjudication community supervision for a term of seven years. In
July 2012, the State filed a motion to proceed with an adjudication of guilt,
alleging three violations of the terms and conditions of community supervision.
The State subsequently filed an amended motion to proceed, alleging four
violations of the terms and conditions of community supervision. The trial court
heard the motion to proceed on February 21, 2013. Appellant pleaded “true” to
three of the alleged violations and “not true” to the remaining alleged violation
asserting that Appellant subsequently committed the offense of possession of a
controlled substance. 1         Upon receiving evidence, the trial court adjudicated
Appellant guilty of the charged offense and assessed her punishment at
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of fifteen years and a fine of $1,000. The trial court did not
make an express finding on the record of the alleged violations that it found to be
true. The trial court also did not subsequently make findings regarding the alleged
violations that it found to be true after Appellant filed a written request for findings
of fact and conclusions of law. However, the trial court stated in its Judgment
Adjudicating Guilt:
       Defendant violated the terms and conditions of community
       supervision as set out in the State’s AMENDED Motion to Adjudicate
       Guilt as follows:

       PARAGRAPH 1 – RULE A
       PARAGRAPH 2 – RULE A
       PARAGRAPH 3 – RULE B
       PARAGRAPH 4 – RULE K

       Appellant challenges the judgment adjudicating guilt in two issues. In her
first issue, she asserts that the trial court erred in failing to make findings of fact on
the alleged violations that it found to be true. In her second issue, she challenges
the sufficiency of the evidence supporting the revocation of her deferred
adjudication community supervision. We affirm.


       1
          The reporter’s record states that Appellant pleaded “[n]ow true” [sic] to the allegation that
Appellant had subsequently committed the offense of possession of a controlled substance. However, the
trial court expressly accepted Appellant’s plea as being “not true.”

                                                  2
                                      Analysis
      On violation of a condition of community supervision imposed under an
order of deferred adjudication, the defendant is entitled to a hearing limited to the
determination by the court of whether it proceeds with an adjudication of guilt on
the original charge. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West Supp.
2014). This determination is reviewable in the same manner used to determine
whether sufficient evidence supports the trial court’s decision to revoke
community supervision. Id.; Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.—
Eastland 2008, pet. ref’d). In an adjudication hearing, the State must prove by a
preponderance of the evidence that a defendant violated the terms of his
community supervision. Rickels v. State, 202 S.W.3d 759, 763–64 (Tex. Crim.
App. 2006); Antwine, 268 S.W.3d at 636. A preponderance of the evidence means
“that greater weight of the credible evidence which would create a reasonable
belief that the defendant has violated a condition of his probation.” Rickels, 202
S.W.3d at 763–64 (quoting Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim.
App. 1974)) (internal quotation mark omitted).
                     Findings of Fact and Conclusions of Law
      In her first issue, Appellant asserts that the trial court violated her due
process rights by failing to enter separate findings of fact and conclusions of law
after she filed a request for same. Due process in the revocation context requires a
hearing, written notice of the claimed violations, disclosure of the evidence against
the defendant, an opportunity to be heard and to present witnesses and
documentary evidence, a neutral hearing body, and “a written statement by the fact
finder as to the evidence relied on and the reasons for revoking probation.” Ex
parte Carmona, 185 S.W.3d 492, 495 (Tex. Crim. App. 2006) (citing Gagnon v.
Scarpelli, 411 U.S. 778, 786 (1973)). When the trial court revokes a defendant’s
community supervision, due process requires specific written findings of fact if a
                                          3
defendant requests findings of fact be made. See Whisenant v. State, 557 S.W.2d
102, 105 (Tex. Crim. App. 1977); Joseph v. State, 3 S.W.3d 627, 639 (Tex. App.—
Houston [14th Dist.] 1999, no pet.). However, the trial court is not required to
issue separate findings if the judgment or revocation order discloses the grounds
for revocation found by the court. See Joseph, 3 S.W.3d at 640; see also Reasor v.
State, 281 S.W.3d 129, 136 (Tex. App.—San Antonio 2008, pet. ref’d).
      The trial court expressly stated in its judgment that it was revoking
Appellant’s community supervision based upon its determination that Appellant
violated Rules (a), (b), and (k) as alleged in the State’s amended motion to
adjudicate.   Thus, in its judgment, the trial court disclosed the grounds for
revocation. Accordingly, the trial court was not required to issue separate findings.
Reasor, 281 S.W.3d at 136; Joseph, 3 S.W.3d at 640. Appellant’s first issue is
overruled.
                             Sufficiency of the Evidence
      In her second issue, Appellant challenges the sufficiency of the evidence to
show that she violated the terms of her community supervision. Given the unique
nature of a revocation hearing and the trial court’s broad discretion in the
proceedings, the general standards for reviewing the sufficiency of the evidence do
not apply. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet.
ref’d). Instead, we review the trial court’s decision regarding community
supervision revocation for an abuse of discretion and examine the evidence in a
light most favorable to the trial court’s order. Garrett v. State, 619 S.W.2d 172,
174 (Tex. Crim. App. [Panel Op.] 1981). When the standard of review is abuse of
discretion, the record must simply contain some evidence to support the trial
court’s decision. Herald v. State, 67 S.W.3d 292, 293 (Tex. App.—Amarillo 2001,
no pet.). The trial judge is the trier of fact and the arbiter of the credibility of the


                                           4
testimony during a hearing on a motion to adjudicate. See Garrett, 619 S.W.2d at
174.
       We first note that Appellant pleaded “true” to three of the violations alleged
by the State. A plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of
guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.]
1979); see also Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012)
(stating that proof of a single violation will support revocation of community
supervision). When a plea of true is made, the sufficiency of the evidence to
support the revocation may not be challenged. Cole v. State, 578 S.W.2d 127, 128
(Tex. Crim. App. [Panel Op.] 1979); Hays v. State, 933 S.W.2d 659, 661 (Tex.
App.—San Antonio 1996, no pet.). Accordingly, Appellant’s “true” pleas were
sufficient to support the trial court’s revocation of her community supervision and
adjudication of guilt. See Cole, 578 S.W.2d at 128; Hays, 933 S.W.2d at 661.
       Additionally, the State offered evidence in support of the alleged violation
that Appellant contested. Odessa Police Officer Chris Primeux testified that he
stopped Appellant’s vehicle on July 10, 2012, for running a red light. He arrested
Appellant for driving while intoxicated and possession of methamphetamine. He
testified that Appellant was the sole occupant of the car and that the methamphe-
tamine was found inside a purse that was located in the passenger seat next to
Appellant. He further testified that Appellant looked through the purse when he
asked her for her driver’s license.
       The record contains evidence supporting the trial court’s determination that
Appellant violated Rules (a), (b), and (k) of the terms and conditions of her
community supervision as alleged by the State and as found by the trial court in its
judgment adjudicating guilt. Accordingly, the trial court did not abuse its discretion


                                          5
in finding the alleged violations to be true and proceeding with an adjudication of
guilt. Appellant’s second issue is overruled.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


March 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            6